DETAILED ACTION
                                                            Priority
1.     Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) — (d), which papers have been placed of record in the file. Oath/Declaration
Oath/Declaration
2.	Oath and declaration filed on 4/28/2021 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 4/28/2021 and 4/28/2021 have all been considered and made of record (note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,5,6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al (10,379,610 B2) in view of Assmann et al (2013/0109955 A1).
 Regarding claim 1, Yasuda et al discloses (refer to figure 1) a visual performance examination device (10) (column 3, lines 55-60) , comprising: a display control unit (110)  (column 6, line 50) that displays an indicator at each of a plurality of positions in a display screen (30)  of a display device; an image data obtaining unit that obtains an image data of eyes of a test subject, which are irradiated with a detection light emitted from a light source; a position calculating unit  (104)  (figure 2) that, based on the image data, calculates a position data of corneal reflexes of the eyes when each of a plurality of indicators displayed at the positions in the display screen is shown.
 Yasuda et al discloses all of the claimed limitations except an evaluating unit that, based on relative positions of the indicators and relative positions of the corneal reflexes, outputs evaluation data about visual performance of the test subject. 
 Assmann et al an evaluating unit (12) (paragraph 0042) that, based on relative positions of the indicators and relative positions of the corneal reflexes, outputs evaluation data about visual performance of the test subject. 
It would have been obvious to one of ordinary skill in the art at the time of an invention was made to adding an evaluating unit with Yasuda a visual performance examination device for the purpose of eye examination can be better coordinated with one another as taught by Assmann et al (paragraph 0008).


 
 Regarding claim 5, Yasuda et al discloses further comprising: an eye gaze detecting unit that detects, based on the image data (column 5, lines 5-15), an eye gaze of the test subject.  
Regarding claim 6, Yasuda et al discloses (refer to figure 1)  a visual performance examination method (10) (column 3, lines 55-60), comprising: displaying an indicator at each of a plurality of positions in a display screen of a display device (30) ; obtaining an image data of eyes of a test subject, which are irradiated with a detection light emitted from a light source; calculating a position data  (104) of corneal reflexes of the eyes based on the image data when each of a plurality of indicators is shown. 
Yasuda et al discloses all of the claimed limitations except an evaluating unit that, based on relative positions of the indicators and relative positions of the corneal reflexes, outputs evaluation data about visual performance of the test subject. 
 Assmann et al an evaluating unit (12) (paragraph 0042) that, based on relative positions of the indicators and relative positions of the corneal reflexes, outputs evaluation data about visual performance of the test subject. 
It would have been obvious to one of ordinary skill in the art at the time of an invention was made to adding an evaluating unit with Yasuda a visual performance examination device for the purpose of eye examination can be better coordinated with one another as taught by Assmann et al (paragraph 0008). 
 Regarding claim 7, Yasuda et al discloses (refer to figure 1)  a non-transitory computer (150) readable recording medium storing therein a program that causes a computer to execute: displaying an indicator at each of a plurality of positions  (i.e., position calculator 104 , column 4, lines 50-55) in a display screen of a display device (30) ; obtaining an image data of eyes of a test subject, which are irradiated with a detection light emitted from a light source; calculating a position data (104) (figure 2) of corneal reflexes of the eyes based on the image data when each of a plurality of indicators is shown
Yasuda et al discloses all of the claimed limitations except an evaluating unit that, based on relative positions of the indicators and relative positions of the corneal reflexes, outputs evaluation data about visual performance of the test subject. 
 Assmann et al an evaluating unit (12) (paragraph 0042) that, based on relative positions of the indicators and relative positions of the corneal reflexes, outputs evaluation data about visual performance of the test subject. 
It would have been obvious to one of ordinary skill in the art at the time of an invention was made to adding an evaluating unit with Yasuda a visual performance examination device for the purpose of eye examination can be better coordinated with one another as taught by Assmann et al (paragraph 0008). 

Allowable Subject Matter
5.   Claims 2 -4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.   The following is a statement of reasons for the indication of allowable subject matter: the evaluating unit outputs the evaluation data based on a degree of similarity between a first figure that is defined according to the relative positions of the indicators and a second figure that is defined according to the relative positions of the corneal reflexes and wherein the display control unit sequentially displays the indicator at each of the positions in a display screen, and the evaluating unit compares a distance between neighboring corneal reflexes with a threshold value, and determines the degree of similarity between the first figure and the second figure and wherein the display control unit sequentially displays the indicator at each of the positions in the display screen, and the evaluating unit compares a first-type vector, which is directed from one indicator toward other indicator in a pair of neighboring indicators in the display screen with a second-type vector, which is directed from one corneal reflex to other corneal reflex in the pair of neighboring corneal reflexes, and outputs the evaluation data.  
Conclusion
7.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/17/2022